Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato, US 2012/0140424 A1, hereinafter “Sato”.
	Regarding claim 1, Sato teaches a display device (fig. 1-2, element 100, ¶ 91), comprising: a display panel (see panel 300), comprising an active display area (fig. 1, area within the dotted lines where lines 66 and 68 form a matrix; also see fig. 1, display unit 5, ¶ 94-95) and an inactive display area (area outside of the display unit 5); an antenna (fig. 10, antenna 25, ¶ 168), disposed in the inactive display area along four sides of a border of the display panel (fig. 10, ¶ 171); and a display driver (electronics component portion 10 is such a driver, including controller 63 and communication circuit 3), coupled to the display panel and the antenna, and configured to control the antenna and the display panel (¶ 96-97 discloses controller 63 controls the display panel and ¶ 169 discloses that the communication circuit 3 is a communication control unit which controls the antenna).

	Regarding claim 5, Sato teaches that the display driver comprises: an antenna interface (communication circuit 3 is such an interface, including an interface or terminal that provides a connection between the controller 3 and controller 63), configured to couple the display driver to the antenna (see the coupling of display driver 63 and antenna 4 through the communication circuit 3 in fig. 4); and an antenna controller, configured to control the antenna through the antenna interface (per ¶ 169, the communication circuit 3 serves as the antenna controller which controls the antenna 4 or 25 through the antenna interface).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Schmid et al., US 2013/0225075 A1, hereinafter “Schmid”.
	Regarding claim 2, Sato does not teach that the display driver is further configured to control the antenna during a blanking interval, wherein the blanking interval includes a time interval when display content on the display panel is held without an update.
	However, Schmid teaches that the display driver is further configured to control the antenna during the blanking interval (VBI), wherein the blanking interval includes a time interval when display content on the display panel is held without an update (¶ 59).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Sato and Schmid. Both references teach display devices with integrated antennas, and Schmid further teaches that such a time-coordination of display driving and antenna driving results in prevention of interference between the two operations, motivating such a combination.

	Regarding claim 4, Sato does not teach that the display driver is further configured to set a pre-determined voltage level to the antenna when the antenna is in a stand-by mode or a sleep mode or a low-power mode or a power-off mode.
	Schmid, however, teaches that the display driver is further configured to set a pre-determined voltage level to the antenna when the antenna is in a stand-by mode or a sleep mode or a low-power mode or a power-off mode (see Tx, Rx levels during periods other than B and C in fig. 3A, the low voltage level is a predetermined voltage level).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Sato and Schmid. Both references teach display devices with integrated antennas and Schmid further teaches details regarding the driving of such an antenna. As such, one would have been motivated to make such a combination in order to properly drive the antenna of Sato using appropriate voltages.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Ren et al., US 2019/0318682 A1, hereinafter “Ren”.
	Regarding claim 3, Sato does not teach that the display driver is further configured to control the display panel during a displaying and touching interval, wherein the displaying and touching interval is non-overlapped with the blanking interval.
	Ren, however, teaches that the display driver is further configured to control the display panel during a displaying and touching interval, wherein the displaying and touching interval is non-overlapped with the blanking interval (¶ 63, wherein Ren teaches controlling display and touch intervals independently from each other and from an interval within which the antenna is operated; in other words the display and touch intervals are not overlapped with the blanking interval).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato in view of Ren. Both references teach a display panel having an integrated antenna, and Ren further teaches that such a display may have touch capabilities as well. One would have been motivated to make such a combination since Ren clearly teaches in ¶ 63 that such time-division driving directly avoids an interference or influence on the display and the touch functions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Soo, US 2010/0045635 A1, hereinafter “Soo”.
	Regarding claim 6, Sato does not teach an antenna matching circuit, coupled between the antenna and the antenna interface of the display driver, and configured to perform an impedance matching processing to match an impedance of the antenna and an impedance of the display driver.
	Soo, however, teaches in ¶ 39 and fig. 7, an antenna matching circuit (such as a two-port AC coupled passive network) for matching the source line impedance of the display driver and the antenna. Based on the circuit of fig. 7, note that such a circuit is disposed between an antenna interface and the display driver.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato in view of Soo. One would have been motivated to make such a combination since Soo clearly teaches that such an impedance matching would have improved the transmission characteristics.

Claims 7, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Pan et al., US 2016/0093940 A1, hereinafter “Pan”.
	Regarding claim 7, Sato teaches that the display panel is a liquid crystal display panel (see ¶ 221-222 and fig. 23).
	Sato does not specifically teach having a color filter layer, and the antenna is integrated in the color filter layer. 
	Pan, however, teaches such a limitation in ¶ 34-35 and fig. 4.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato and Pan. Sato teaches the integration of an antenna within any layer of a multilayer structure in ¶ 170 in a display device and Pan further specifically teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

	Regarding claim 9, Sato teaches that the display panel is a liquid crystal display panel (see ¶ 221-222 and fig. 23) having a thin-film transistor circuit layer (fig. 23, TRc, ¶ 216).
	Sato does not specifically teach that the antenna is integrated in the thin-film transistor circuit layer.
	Pan, however, teaches such a limitation in ¶ 34-35 and fig. 4.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato and Pan. Sato teaches the integration of an antenna within any layer of a multilayer structure in ¶ 170 in a display device and Pan further specifically teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

	Regarding claim 12, Sato teaches that the display panel is a liquid crystal display panel (see ¶ 221-222 and fig. 23) having a thin-film transistor circuit layer (fig. 23, TRc, ¶ 216).
	Sato does not teach that the display panel is an organic light-emitting diode panel having a thin-film transistor circuit layer, and the antenna is integrated in the thin-film transistor circuit layer.
	Pan, however, teaches in ¶ 47 that the display can be an LCD or an OLED display. Furthermore, Pan teaches the TFT circuit layer 408 in fig. 4 and that the antenna is integrated in the TFT circuit layer (see F and ¶ 35).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato and Pan. Sato teaches the integration of an antenna within any layer of a multilayer structure in ¶ 170 in a display device and Pan further specifically teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

	Regarding claim 13, Sato does not teach that the display panel is an organic light-emitting diode panel having a glass layer and a back cover, and the antenna is integrated between the glass layer and the back cover.
	Pan teaches the placement of the antenna among or within different layers of a display device (see fig. 4, ¶ 35). Pan further teaches that the display panel is an organic light-emitting diode panel (¶ 32) having a glass layer (fig. 4, element 424) and a back cover (fig. 6, housing 602 provides such a back cover, also see ¶ 66), and the antenna is integrated between the glass layer and the back cover (see ¶ 66 and fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato and Pan. Sato teaches the integration of an antenna within any layer of a multilayer structure in ¶ 170 in a display device and Pan further specifically teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Cao et al., US 2019/0198979 A1, hereinafter “Cao”.
	Regarding claim 8, Sato teaches that the display panel is a liquid crystal display panel (see ¶ 221-222 and fig. 23), having a liquid crystal layer (fig. 23, 32B, ¶ 222).
	Sato does not specifically teach having a color filter layer, and the antenna is integrated between the color filter layer and the liquid crystal layer.
	Cao specifically teaches in figs. 5-7 that the display panel has a color filter layer (210) and a liquid crystal layer (600), and the antenna (400) is integrated between the color filter layer and the liquid crystal layer (see figs. 5-7).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato and Cao. Sato teaches the integration of an antenna within any layer of a multilayer structure in ¶ 170 in a display device and Cao further specifically teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Mathew et al., US 2010/0315570 A1, hereinafter “Mathew”.
	Regarding claim 10, Sato teaches that the display panel is a liquid crystal display panel (see ¶ 221-222 and fig. 23) having a thin-film transistor substrate (fig. 23, TRc, ¶ 216).
	Sato does not teach the display panel having a backlight unit, and the antenna is integrated between the thin-film transistor substrate and the backlight unit.
	Mathew specifically teaches the display panel having a thin-film transistor substrate (fig. 8, element 76) and a backlight unit (fig. 8, element 80), wherein the antenna is integrated between the thin-film transistor substrate and the backlight unit (fig. 8, antenna elements 104 and 112, ¶ 61).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato and Mathew. Sato teaches the integration of an antenna within any layer of a multilayer structure in ¶ 170 in a display device and Mathew further specifically teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Baik et al., US 2016/0344089 A1, hereinafter “Baik”.
	Regarding claim 11, Sato does not teach that the display panel is an organic light-emitting diode panel having a polarizer and an organic light-emitting diode layer, and the antenna is integrated between the polarizer and the organic light-emitting diode layer.
	Baik, however, teaches such limitations in ¶ 125 and fig. 8.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato and Baik. Sato teaches the integration of an antenna within any layer of a multilayer structure in ¶ 170 in a display device and Baik further specifically teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621